Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 28 June 2022, is acknowledged.  Claim 1 is amended therein.  Claim 1 remains withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 3, 5, 7, and 8 are available for active consideration.  
CLAIM OBJECTIONS 
The objection to claim 1 set forth in the Action of 23 December 2021 is hereby withdrawn in light of Applicant’s amendment of the claim.
REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1, 3, 5, 7, and 8 pursuant to 35 U.S.C. § 103, as being obvious over US 2018/0238780 A1 to Jeon, H., et al., claiming priority to 24 August 2015 (“Jeon ‘780”), in view of Lee, K., et al., Lab Chip 11:  1168 – 1173 (2011) (“Lee (2011)”), Kan, S., et al., 18th International Conference on Miniaturized Systems for Chemistry and Life Sciences, pp. 1734 – 1736 (2014) (“Kan (2014)”), and Jeon, O., et al., Small 14:  1800579 (21 May 2018) (“Jeon (2018)”), as evidenced by Holister, P., et al., Nanoporous Materials (2003) ("Holister (2003)"), and Mager, M. and N. Melosh, Adv. Mater. 20: 4423 - 4427 (2008) ("Mager (2003)"), is hereby maintained.
The Invention As Claimed 
	Applicant claims a method of controlling local release of target compounds containing a bone morphogenic protein, or a drug, by patterning a hydrogel on a nanoporous membrane, wherein the patterning of the hydrogel on the nanoporous membrane includes the steps of preparing a micromold with a plurality of concave grooves, pouring a hydrogel solution comprising the target compounds into the micromold, filling the plurality of concave grooves on the micromold with the hydrogel solution, covering the micromold filled with the hydrogel solution with a semi-permeable nanoporous membrane manufactured by an electrospinning process, cross-linking the hydrogel onto the nanoporous membrane, and detaching the micromold from the semi-permeable nanoporous membrane, wherein the hydrogel is at a concentration of 2.5%, 5%, or 10% (w/v), wherein the hydrogel is configured to control release of the target compounds based on the hydrogel concentration, wherein the nanoporous membrane is biodegradable or non-biodegradable, wherein the hydrogel comprises Na-alginate, wherein the cross-linking is performed by a photo cross-linking method or an ionic cross-linking method, and wherein the micromold comprises polydimethylsiloxane (PDMS).
The Teachings of the Cited Art 
Jeon ‘780 discloses a method of preparing a patterning material, as well as uses of such material (see Abstract), wherein the patterning material comprises a biocompatible polymer hydrogel adhered to a microporous membrane (see ¶[0010]), wherein the pore size of the microporous membrane may be appropriately chosen by one of ordinary skill in the art, such as from 0.4 µm to 0.8 µm (see ¶[0011]), wherein the membrane includes a polycarbonate, a polyester, or a collagen-coated polytetrafluoroethylene (id.), wherein the biocompatible polymer hydrogel may have the form of a membrane (see ¶[0016]), wherein the material is prepared by adding a biocompatible polymer solution onto a polymer mold with a pattern, contacting the biocompatible polymer solution on the polymer mold with the microporous membrane, adding a calcium solution into the chamber to gelate [cross-link] the biocompatible polymer solution into a biocompatible polymer hydrogel, and separating the biocompatible polymer hydrogel from the polymer mold (see ¶[0018]), wherein the polymer mold with a pattern may be manufactured using methods known in the art (see ¶[0021]), wherein the polymer mold comprises  poly(lactic acid)  or polydimethylsiloxane (see ¶[0022]), wherein the calcium solution passes through the microporous membrane and gelates the biocompatible polymer solution, and wherein, because the polymer solution is on the patterned mold, a biocompatible polymer hydrogel having a pattern formed from the pattern of the mold is obtained as the biocompatible solution is gelated (see ¶[0025]).   The reference does not disclose using a patterned hydrogel prepared from hydrogel solutions at a concentration of 2.5%, 5%, or 10% (w/v), wherein the hydrogel is configured to control release of the target compounds based on the hydrogel concentration, or a bone morphogenic protein, or a drug, as the target compound.  The teachings of Lee (2011), Kan (2014), and Jeon (2018) remedy those deficiencies.
Lee (2011) discloses the use of a hemispherical polydimethylsiloxane (PDMS) micromold for the formation of uniform-sized spheroids encapsulated in cross-linked alginate gels, wherein two types of nanoporous membranes were used for control of the crosslinking agent (see Abstract), wherein a hemispheric polydimethylsiloxane (PDMS) mold for spheroid formation (see p. 1168, 2nd col., 2nd para.), wherein transportation of crosslinking agent and diffusive gelation was characterized as a function of the membrane type and concentration of alginate solution (see p. 1169, 1st col., 1st para.), wherein an alginate solution is dropped onto the concave mold, and an electrospun polyurethane (PU) nanofiber membrane was spread uniformly over the concave mold containing the alginate solution (see p. 1169, 2nd col., last para.; see also Fig. 1), wherein the alginate was cross-linked by the addition of 100 µL of a 100 mM calcium chloride (CaCl2) solution (see p. 1170, 1st col., 1st para.), wherein the alginate solutions used were at concentrations of 1%, 2%, and 3% (w/w) (see p. 1171, 2nd col., last para. – 1172, 1st col., 1st para.), and wherein the effect of hydrogel concentration was assessed by measurement of water movement under the impetus of osmotic pressure, yielding the result wherein concentration of the hydrogel solution impacted the volume of water transport, the transport directly correlated to hydrogel concentration (id.; see also Fig. 2(e), p. 1170).
	Kan (2014) discloses the preparation of a biomimetic microenvironment for tissue engineering with a combination of nanoporous membrane and hydrogel micro-patterning techniques, wherein a nanoporous membrane is prepared by electrospinning, and micro-patterning is generated from concave micromolds (see Abstract), wherein, in order to overcome the shortcomings of a 2D microenvironment for tissue engineering, electrospinning method was used for making a nanoporous membrane that is similar to extracellular matrix and provides a biomimetic environment for encapsulation of cells and release control of microparticles, growth factors and cells (see p. 1734, 1st para.), wherein the microenvironment was fabricated using a hemispheric polydimethylsiloxane-based micro mold and UV-curable poly(ethylene glycol) diacrylate (PEGDA) solution [hydrogel] onto polyethersulfone (PES) electrospun nanoporous membrane with UV source (see p. 1735, 1st para.), wherein, during fabrication, microparticles, growth factors and cells were encapsulated for manipulation and influencing cell behaviors (id.), and wherein release control of immobilized growth factor is achieved through the rate of degradation of PEGDA (id.).
	Jeon (2018) discloses that growth factors are potent stimuli for regulating cell function in tissue engineering strategies, but spatially patterning their presentation in 3D in a facile manner using a single material is challenging, but micropatterning provides a tool to modulate the cellular environment with various biochemical and physical cues to affect stem cell behavior, wherein dual-crosslinkable alginate hydrogels are micropatterned with heparin substrates comprising various heparin binding growth factors, such as bone morphogenic proteins, wherein stem cells encapsulated within these micropatterned hydrogels exhibit spatially localized growth and differentiation responses corresponding to various growth factor patterns (see Abstract), wherein the micropatterned hydrogel system was prepared by oxidizing and methacrylating alginate to form biodegradable, dual-crosslinkable hydrogels by ionic crosslinking with calcium ions (Ca2+) and photocrosslinking under ultraviolet (UV) light, incorporating and micropatterning the heparin into the hydrogels during the photopolymerization process (see p. 2, 2nd col., last para.), wherein the micropatterned hydrogels comprise BMP-2 (see p. 4, 2nd col., last para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a hydrogel-based patterning material, wherein the patterning material comprises a biocompatible polymer hydrogel adhered to a nanooporous membrane, wherein the biocompatible polymer hydrogel is an alginate hydrogel, wherein the material is prepared by adding a biocompatible polymer solution onto a patterned polymer mold, contacting the biocompatible polymer solution on the mold with the membrane, adding a calcium solution to gelate [cross-link] the biocompatible polymer solution into a biocompatible polymer hydrogel, separating the biocompatible polymer hydrogel from the polymer mold, and wherein the polymer mold comprises  polydimethylsiloxane, as taught by Jeon ‘780, wherein the alginate solutions used were at concentrations including 3% (w/w), and, wherein concentration of the hydrogel solution impacted the volume of water transport, the transport directly correlated to hydrogel concentration (id.; see also Fig. 2(e), p. 1170), as taught by Lee (2011), wherein the hydrogel encapsulates growth factors, as taught by Kan (2014), and wherein the micropatterned hydrogel comprises BMP-2, as taught by Jeon (2018).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Lee (2011) to the effect that concentration of the hydrogel solution directly impacts diffusion through the hydrogel, such that higher concentrations of hydrogel solutions provide greater transport diffusion through the hydrogel, by the teachings of Kan (2014) to the effect that electrospun nanoporous membrane microenvironments better mimic ECM, and by the teachings of Jeon (2018) to the effect that BMP-2 has utility in tissue engineering processes (see Abstract).
The Examiner notes that claim 1 recites a limitation directed to "a nanoporous membrane." In comparison, the reference characterizes the membranes disclosed therein with the term, "microporous" (see ¶[0011]). However, despite this characterization, the reference explicitly discloses, as cited above, that the membranes have pore sizes in the range of 0.4 µm to 0.8 µm (see ¶[0011]). This size range can also be expressed as 400 nm to 800 nm. In the absence of any express teaching in Applicant's specification that would provide a specific definition of "nanoporous," the ordinary and customary meaning can be applied.
As evidenced by Holister (2003), the art generally considers nanopores to comprise pore size ranges of 100 nm, or less (see p. 6, last para.).  However, the disclosure of Holister (2003) also discloses that this definition is not necessarily applied stringently (id.).  Further in this respect, Mager (2008) discloses investigations into the effect of pore size on the performance of nanoporous membranes, wherein the pore size range investigated comprises 100 - 1000 nm (see p. 4423, 2nd col., last para.). Thus, it is the Examiner's position that the term, "nanoporous membrane," is capable of a relatively broad interpretation, encompassing pore sizes in the range of 400 nm, as disclosed in Jeon ‘780.
With respect to the limitation in claim 1 directed to the concentration of the hydrogel solution being 2.5, 5%, or 10% (w/v), the Examiner notes that the concentrations disclosed in the cited references, particularly Lee (2014), are not exactly congruent with these claim limitations.  However, it is the Examiner’s position that the cited art teaches a range of loadings of these components that significantly overlaps with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	With respect to the limitation recited in claim 1 directed to the hydrogel prepared according to the method of the invention being “configured to control release of the target compounds based on the hydrogel concentration,” the Examiner notes that the references do not explicitly disclose such a characteristic of the cross-linked hydrogels that comprises control of the release of target compounds from the patterned hydrogels.  However, the Examiner further notes that Lee (2014) explicitly discloses that water diffusion through cross-linked hydrogels is a function of the concentration of the hydrogels as added to the concave molds, such that, at higher hydrogel concentrations, the volume of water transport is higher than at lower concentrations.  It is the Examiner’s position, therefore, that one of ordinary skill in the art would recognize that the control of fluid transport through the cross-linked hydrogel can be achieved by varying the concentration of the hydrogel solutions used to prepare the hydrogels of the invention would conclude that such transport phenomena would likewise apply to diffusion of active ingredients through and out of the patterned, cross-linked hydrogels, thus reading on the limitations in question.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 3, 5, 7, and 8 would have been obvious within the meaning of 35 USC § 103.

Response to Applicant’s Arguments 
	The Examiner has fully considered Applicant’s arguments submitted 28 June 2022, but does not find them persuasive.  Applicant first argues that the cited references do not disclose the limitation recited in claim 1 directed to the hydrogel being cross-linked “onto” the nanoporous membrane.
The Examiner notes that Applicant, in attempting to distinguish over the art of record, argues that the cross-linking step chemically attaches the hydrogel “onto” the membrane, rather than simply cross-linking the hydrogel while it is in physical contact with the mold or the membrane.  Although the cited art does not expressly address such chemical interactions between the hydrogels and either the membrane, or the mold, it is the Examiner’s position that cross-linking an alginate gel with a Ca2+ solution, wherein the gel is sandwiched between an electrospun nanoporous membrane and a polymeric mold (cf. FIG. 2), would necessarily result in cross-linking the hydrogel onto the membrane.  Further in this regard, the Examiner notes that Applicant’s claims still do not recite limitations directed to the chemical composition of the electrospun nanoporous membrane, which composition would be expected to be of import as to whether the hydrogel could be cross-linked “onto” the membrane.  In addition, or in the alternative, the limitation in question is reasonably interpreted as being directed to the relative physical orientation of the hydrogel and the membrane and mold.  As such, it is the Examiner’s position that it would have been prima facie obvious to cross-link the hydrogel onto either the membrane or onto the mold, either option producing indistinguishable results.
With respect to Applicant’s arguments with respect to the secondary references, it is the Examiner’s position that Applicant’s arguments overly emphasize admitted differences between the teachings of the references and Applicant’s invention as claimed, and fails to consider the similarities between the references and the claimed invention, as well as the logical structure of the rejection, and the roles of the individual references in the rejection.  Applicant’s arguments repeatedly focus on allegations that these references fail to teach or suggest the limitation recited in claim 1, where the method of the invention comprises cross-linking the hydrogel onto the nanoporous membrane.  However, as is apparent from the above rejection, the primary reference, Jeon ‘780, supplies the teachings that read on the limitation in question, and that the secondary references are not cited to specifically address this limitation.
Consequently, Applicant’s arguments are not persuasive, and claims 1, 3, 5, 7, and 8 stands rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL. 
Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first Response is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.

CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619